 GARDEN GROVE HOSPITAL 
& MEDICAL CENTER 357 NLRB No. 63 
653
Healthcare Services-Garden Grove, LLC d/b/a Gar-
den Grove Hospital & Medical Center 
and
 Ser-
vice Employees Internat
ional Union, United 
Healthcare Workers-West.  
Case 21ŒCAŒ039031 
August 26, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On August 4, 2010,
 Administrative Law Judge Jay R. 
Pollack issued the attached 
decision.  The Respondent 
filed exceptions, a supporting brief, and a reply brief. 
The Acting General Counsel filed limited cross-
exceptions with a supportin
g brief and an answering 
brief.  The Charging Party file
d an answering brief to the 
Respondent™s exceptions.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
1 The Board has considered the decision and the record 
in light of the exceptions and briefs
2 and has decided to 
affirm the judge™s rulings, findings,
3 and conclusions, to 
amend the recommended remedy,
4 and to adopt the rec-
                                                           
1 Member Becker is recused and di
d not participate in the considera-
tion of this case. 2 We deny the Respondent™s request for oral argument, as the record, 
exceptions, and briefs adequately present the issues and the positions of 
the parties. 
3 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
4 We modify the judge™s remedy to provide that the Respondent 
must not only restore unit employee
s™ accrued sick leave benefit time 
that it rescinded on April 17, 2009, but must also credit unit employees 
with such additional time as they should accrue until the Respondent 

complies with our order to restore the 
reserve sick leave benefit itself.  
Extending the remedy in this fashion is
 fully consistent with the nature 
of the violation we have found. 
 Once the Respondent exercised its 
right to set initial terms and conditions of employmentŠof which the 
reserve sick leave benefit had reasonably become a part (properly 
viewed from the employees™ pers
pective)Šthe Respondent was not 
free to alter those terms and conditi
ons without first providing the Un-
ion notice and an opportunity to bargain.  See, e.g., 
Ridgewell™s, Inc.
, 334 NLRB 37, 38 (2001), enfd. mem. 38 Fed. Appx. 29 (D.C. Cir. 

2002).  Thus, the violation continues 
until the Respondent rescinds its 
unilateral action, and the reimburseme
nt remedy applies until that oc-
curs.  Cf. 
Mimbres Memorial Hospital & Nursing Home
, 356 NLRB 
744, 751 (2011). 
Member Hayes notes that the Respondent was entitled to set initial 
terms and conditions of employment under 
NLRB v. Burns Security 
Services, 406 U.S. 272 (1972), and did not intend to continue the pre-
decessor employer™s reserve sick leav
e benefit plan, but mistakenly did 
so for 9 months.  In these circumstances, Member Hayes would find 

that the appropriate remedy to restore the status quo ante should be 
limited to reinstating the reserve si
ck leave benefits that accrued up to 
ommended Order as modified and set forth in full be-
low.
5 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Prime Healthcar
e Services-Garden Grove, 
LLC d/b/a Garden Grove Hospital & Medical Center, 
Garden Grove, California, its
 officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 
(a) Unilaterally discontinuing the reserve sick leave 
benefit and rescinding the reserve sick leave benefit time 
which employees accrue
d from July 1, 2
008, to April 17, 
2009, without first notifying the Union notice and giving 

it an opportunity to bargain. 
(b) In any like or related manner interfering with, re-
straining or coercing employees
 in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative actions necessary to 
effectuate the policies of the Act.  
(a) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request, bargain with the Union 

as the exclusive collective-ba
rgaining representative of 
employees in the following bargaining units: 
 Combined Service, Ma
intenance, Technical, 
Skilled Maintenance and Business Office Clerical 
Unit: 
 Included:
  All full-time, regular part-time, and per diem 
Service, Maintenance, Techni
cal, Skilled Maintenance, 
and Business Office employees. 
 Excluded
:  All other employees, managers, supervisors, 
confidential employees, guard
s, physicians, residents, 
central business office employees (whether Facility 

based or not) who are solely engaged in qualifying or 
collection activities or are employed by another Tenet 
                                                                                             
the April 17, 2009, date of the Responde
nt™s discovery of its mistake.  
The Respondent should not be required 
to reinstate and continue a plan 
that was not part of its intended initial terms and conditions of em-
ployment. 
We also modify the judge™s remedy 
to provide that backpay shall be 
computed in the manner set forth in 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), 
compounded daily as prescribed in
 Kentucky River Medical Center
, 356 
NLRB 6, (2010). 
5 We shall modify the judge™s r
ecommended Order to provide for the 
posting of the noti
ce in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010).  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 654 
entity, such as Syndicated Office Systems or Patient 
Financial Services, employees of outside registries and 
other agencies supplying labor to the Respondent and 
already represented employees. 
Professional Unit 
 Included:
  All full-time, regular part-time, and per diem 
Professional employees. 
 Excluded
:  All other employees, managers, supervisors, 
confidential employees, guard
s, physicians, residents, 
central business office em
ployees (whether Facility 
based or not) who are solely engaged in qualifying or 
collection activities or are employed by another Tenet 
entity, such as Syndicated Office Systems or Patient 

Financial Services, employees of outside registries and 
other agencies supplying labor to the Respondent and 
already represented employees. 
 (b) Reinstate the established 
past practice of conferring 
a reserve sick leave benefit on bargaining unit employ-

ees, and maintain this benefit until such time as good 
faith bargaining with the Union about changes results in 
agreement or bona fide impasse. 
(c) Restore both the rescinded reserve sick leave bene-
fit time that unit employees 
accrued from July 1, 2008, to 
April 17, 2009, and such further time as they should have 

accrued prior to the restoration of this benefit. 
(d) Make whole unit employees for any loss of earn-
ings and other benefits they may have suffered as a result 

of the Respondent™s unlawful conduct in discontinuing 
the reserve sick leave benefit and rescinding accrued 
reserve sick leave benefit time. 
(e) Preserve, and within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents all payroll records, social 
security payment records, 
timecards, personnel records 
and reports, and all other records, including electronic 
copy of such records if stor
ed in electronic form, neces-
sary to analyze the amount of compensation due under 

the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its Garden Grove, California facility copies of the at-

tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
21, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
                                                           
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
maintained for 60 consecutive days in conspicuous plac-
es including all places where notices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with
 its employees by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. If the Respondent has 

gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since April 17, 2009.  
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
change your terms and conditions of 
employment without first notifying the Union and giving 
it an opportunity to bargain. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain or coerce you in
 the exercise of the rights 
listed above. 
WE WILL, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 
Union as the exclusive collective-bargaining representa-

tive of our employees in the following bargaining units: 
  GARDEN GROVE HOSPITAL 
& MEDICAL CENTER 655
Combined Service, Ma
intenance, Technical, 
Skilled Maintenance and Business Office Clerical 
Unit: 
 Included:
  All full-time, regular part-time, and per diem 
Service, Maintenance, Tech
nical, Skilled Maintenance, 
and Business Office employees. 
 Excluded
:  All other employees, managers, supervisors, 
confidential employees, guard
s, physicians, residents, 
central business office em
ployees (whether Facility 
based or not) who are solely engaged in qualifying or 
collection activities or are employed by another Tenet 
entity, such as Syndicated Office Systems or Patient 
Financial Services, employees of outside registries and 

other agencies supplying labor to the Respondent and 
already represented employees. 
Professional Unit 
Included:
  All full-time, regular part-time, and per diem 
Professional employees. 
 Excluded
:  All other employees, managers, supervisors, 
confidential employees, guard
s, physicians, residents, 
central business office employees (whether Facili-

tybased or not) who are solely engaged in qualifying or 
collection activities or are employed by another Tenet 
entity, such as Syndicated Office Systems or Patient 

Financial Services, employees of outside registries and 
other agencies supplying labor to the Respondent and 
already represented employees. 
 WE WILL reinstate the establishe
d past practice of con-
ferring a reserve sick leave benefit on bargaining unit 

employees, and maintain this benefit until such time as 
good faith bargaining with the Union about changes re-
sults in agreement or bona fide impasse. 
WE WILL restore both the rescinded reserve sick leave 
benefit time that unit employees accrued from July 1, 

2008, to April 17, 2009, and such further time as they 
should have accrued prior to the restoration of this bene-
fit. WE WILL make whole unit employees for any loss of 
earnings and other benefits they may have suffered as a 
result of the Respondent™s unlawful conduct in discon-

tinuing the reserve sick l
eave benefit and rescinding ac-
crued reserve sick leave benefit time. 
PRIME HEALTHCARE 
SERVICES-GARDEN 
GROVE, LLC D/B/A GARDEN GROVE HOSPITAL 
& MEDICAL CENTER
 Daniel A. Adlong, Esq.
, for the General Counsel. 
Jonathan A. Siegel, Esq. (Jackson Lewis LLP), 
of Newport 
Beach, California, for the Respondent. 
Bruce A. Harland, Esq.
 and 
Jacob J. White, Esq., 
of Alameda, 
California, for the Union. 
DECISION 
STATEMENT OF THE 
CASE JAY R. POLLACK
, Administrative Law Judge. This case was 
tried in Los Angeles, Califor
nia, on May 24 and 25, 2010. On 
September 28, 2009, Service Empl
oyees International Union, 
United Healthcare Workers-West (the Union) filed the original 
charge in this case against Prime Healthcare Services-Garden 

Grove, LLC d/b/a Garden Grove Hospital & Medical Center 
(Respondent or the Employer).  The Union filed the first 
amended charge on November 2, 2009.  On February 24, 2010, 
the Regional Director for Region 21 of the National Labor Re-
lations Board (the Board) issued a complaint against Respond-
ent.  The complaint alleges th
at Respondent violated Section 
8(a)(5) and (1) of the National Labor Relations Act (the Act) by 
eliminating the reserve sick leave benefit of bargaining unit 
employees without prior notice a
nd bargaining with the Union.  
The Respondent filed a timely answer
 in which it denied that it 
had violated the Act. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine 
witnesses, and to file briefs.  Upon the entire record, from my 
observation of the demeanor of the witnesses,
1 and having 
considered the briefs submitted by the parties, I make the 

following 
FINDINGS OF FACT
 I.  JURISDICTION
 At all times material, Respondent
 has been a California cor-
poration, engaged in the operation of a hospital in Garden 
Grove, California.  Respondent
, in conducting its business op-
erations described above, dur
ing the 12-month period ending 
September 30, 2009, derived gr
oss revenues in excess of 
$250,000 and purchased and receive
d goods valued in excess of $50,000 directly from points outside the State of California.  
Accordingly, Respondent admits 
and I find, Respondent is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The parties stipulated that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  FACTS Since at least January 1, 2007,
 the Union had a collective-
bargaining agreement with Tenet Healthcare Corporation cov-
                                                           
1 The credibility resolutions have be
en derived from a review of the 
entire testimonial record and exhibits
, with due regard for the logic of 
probability, the demeanor of the wi
tnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those witnesses 
testifying in contradiction to the 
findings herein, their testimony has 
been discredited, either as having
 been in conflict with credited docu-
mentary or testimonial evidence, or because it was in and of itself in-

credible and unworthy of belief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 656 
ering two appropriate units of hos
pital employees at the Garden 
Grove Hospital.  During the term of the 2007Œ2011 collective- 
bargaining agreement, Tenet Healthcare sold the Garden Grove 
Hospital to Respondent effective July 1, 2008. Respondent 
agreed to recognize the Union and to honor significant portions 
of Tenet™s bargaining agreement with the Union.  However, 
before the transfer of ownership from Tenet to Respondent, 
Respondent set the initial terms and conditions of employment 
under which it would hire Tene
t™s employees.  These terms 
included a different health plan, 401(k) plan, long-term and 
short-term disability and life insurance plans, paid time off 
plan, and sick leave plan. 
Tenet Healthcare provided empl
oyees with a reserve sick 
leave benefit.  This reserve sick leave benefit provided that full-
time employees accrued 1.85 hours of reserve sick pay every 
pay period and part-time employ
ees accrued .92 hours of re-
serve sick leave per pay period.
  When Respondent took over 
the hospital it set initial terms of employment.  It negotiated 
with the Union over changes to the health insurance plan and 
401(k) plan.  There was no mention of the reserve sick leave 
plan. While Respondent informed th
e unit employees, in June 
2008, of its intentions through ﬁEmployee Forums,ﬂ Respond-
ent did not formally notify the Union of this change.
2  Howev-
er, due to clerical errors, from July 1, 2008, to April 17, 2009, 
the employees continued to accrue the reserve sick leave bene-
fits for every pay period during 
this time.  On April 17, 2009, 
Respondent notified employees of the mistake in a memo.  In 
the memo, Respondent informed the employees that the reserve 
sick leave benefit would no longer accrue and that the benefit 
which had accrued since July
 2008 would be rescinded.
3  Re-
spondent, however, did not inform
 the Union of this change 
either before or after the memo was sent.  Instead, the unit em-
ployees informed the Union of this change. 
A successor employer is not bound to honor the substantive 
terms of the collective-bargaining agreement the union negoti-

ated with a predecessor employer.  
NLRB v. Burns Security 
                                                           
2 Employee forums were meetings where Prime told employees 
about its intended changes in various
 benefit plans, and informed em-
ployees of new equipment, software
, and other systems which would be 
implemented after July 1, 2008.  Prim
e alleges that there were at least 
ten of these forums. Prime contends 
that Union representatives attended 
these Employee forums and heard about Prime™s intended changes 
during these meetings. 
3 The memo read in pertinent part: 
A mistake was made while setting up the employees of Gar-
den Grove Hospital following the sa
le of the hospital to Prime 
Healthcare Services.  The error 
was allowing the reserve sick ac-
crual to continue after July 1, 2008. 
Garden Grove Hospital will honor 
the reserve policy with re-
spect to any accrued balance as of 
June 30, 2008.  However, after 
July 1, 2008 the accrual of 1.85 hour
s per pay period for full-time 
employees and .92 hours for part-time employees was supposed 
to end.  The payroll department has corrected this error for all 
Garden Grove employees. 
As a result, you may see a change
 in the Reserve Sick balance 
on your paystubs.  The balance will
 reflect any accrued sick as of 
June 30, 2008 less hours taken since July 1, 2008 only.  Any 

hours accrued since July 1 has been removed. 
Services, 406 U.S. 272, 282 (1971).  Moreover, a successor 
employer has a right to set the initial terms and conditions of 
employment under which it will hire the employees of a prede-
cessor without first bargaining 
with the employees™ bargaining 
representative.  Id
. at 294Œ295.
  One exception to this right is 
when it is perfectly clear that the successor employer will retain 
the predecessor™s employees under their prior working condi-
tions.  Id.
 at 294.  The exception only applies, however, when 
the successor employer ﬁhas either actively or by tacit inference 
misled employees into believing they would be obtained with-
out change in their wages, hours or conditions of employmentﬂ 
or when the successor employer failed to clearly announce its 
plan to establish new terms and conditions prior to inviting the 
predecessor™s employees to accept employment.  
Spruce Up Corp., 209 NLRB 194, 195 (1974).
 In this case, neither party disputes that Respondent pur-
chased and then assumed operation and control of the Hospital 
on July 1, 2008, from Tenet.  
Respondent also recognized the 
Union as the collective-bargaining representative of unit em-
ployees. Respondent alleges th
at between May 13, 2008, and 
July 1, 2008, it set the initial terms and conditions of employ-
ment before it assumed operati
on of the Hospital as the Re-
spondent had a right to under 
Burns
4 and that it held employee 
forums during which Respondent
 alleges it conveyed Respond-
ent™s intended changes.  It ap
pears that Respondent made it 
clear to the employees that it 
would not hire them under the 
same terms and conditions of em
ployment utilized by Tenet.  
Therefore, as Respondent did not mislead these employees 
regarding its intent to change
 employment terms and condi-
tions, Respondent had the right to
 set the initial terms and con-
ditions of employment under which it would hire Tenet™s em-
ployees. 
III.  CONCLUSIONS A.  Respondent™s Duty to Bargain with Incumbent Union 
Where the bargaining unit remains unchanged and the suc-
cessor employer hires a majority of the predecessor™s employ-
ees which are represented by a certain bargaining agent, the 
new employer has a duty to bargain with the incumbent union.  
Burns Sec. Serv.
, 406 U.S. at 281. When the ﬁsubstantial and 
representative complementﬂ rule is satisfied, the bargaining 
obligation attaches and the successor employer must bargain 
with the union that repres
ents those employees.  
Fall River 
Dyeing Corp. v. NLRB
, 482 U.S. 27, 47 (1987).
5 Here, Respondent continued to
 employ the employees of 
Tenet without a break in service.  Therefore, while the Re-
spondent had the right to set the 
initial terms and conditions of 
employment, once it retained a 
majority of Tenet™s unit em-
ployees Respondent had a duty to
 bargain with the Union. 
                                                           
4 Burns Security Services
, supra. 
5 The Board™s ﬁsubstantial and repr
esentative complementﬂ rule de-
termines the date when a successor™s
 obligation to bargain with the 
predecessor™s employees™ union arises.  
Fall River Dyeing Corp. v. 
NLRB, 482 U.S. at 28. The obligation is fixed when the successor em-
ployer hires a majority of predecessor™s unit employees.  Id
.  GARDEN GROVE HOSPITAL 
& MEDICAL CENTER 657
B. The Nature of the Reserve Sick Leave Benefit 
as a Subject of Bargaining 
Section 8(a)(5) and (3) of the Act compel collective bargain-
ing for mandatory subjects of 
bargaining. 29 U.S.C. § 158.  
Mandatory subjects of bargaining concerning ﬁrates of pay, 
wages, hours of employment, or
 other conditions of employ-
ment.ﬂ  
NLRB v. Borg-Warner Corp., 
356 U.S. 342 (1958).  An 
employer is barred from taking unilateral action in regard to 
mandatory subjects of bargaining.
6  NLRB v.
 Katz, 369 U.S. 736. An employer that unilaterally changes a condition classi-
fied as a mandatory subject of 
bargaining, altered without nego-
tiation and accomplished by evading the union, may support an 
inference of a lack of good faith.  Id.
  Moreover, the duty to 
bargain does not extinguish when a collective-bargaining 
agreement is in effect. See 
Conley v. Gibson
, 355 U.S. 41, 46 
(1957).  The U.S. Supreme Court ha
s held that the ﬁ[c]ollective 
bargaining is a continuing process.  Among other things, it 
involves day to day adjustments in the contract and other work-
ing rules, resolution of new problems not covered by existing 
agreements, and the protection of employee rights.ﬂ 
1.  Sick leave as a mandatory subject of bargaining 
The U.S. Supreme Court has recognized sick leave to be a 
term and condition of employment and, therefore, a mandatory 

subject of bargaining.  
NLRB v.
 Katz, 369 U.S. at 744.
  In 
Katz, the sick leave plan at issue consisted of employees having a 
certain number of paid sick leav
e days annually plus the accu-
mulation of unused sick days which could be carried over into 
the next year. Id.
  The employer in 
Katz reduced the number of 
paid annual sick days from 10 days to 5 days, but doubled the 
amount of accumulated sick leav
e days that could be carried 
over from 5 days to 10 days.  Id
. The Court found that the en-
tire sick leave plan was a mandatory subject of bargaining and 
that the employer made a unilateral change violating Section 
8(a)(5) when it failed to 
bargain over this change.  Id
.  In this case, the employees™ sick leave benefit, which includ-
ed a reserved sick leave benefit, is similar to the sick leave plan 
in Katz.  Id
.  Respondent™s present 
employees who were em-
ployees under Tenet were given a certain amount of sick leave 
days plus the reserve sick leave benefit which allowed full time 
employees to accrue a certain 
amount of reserve sick leave 
hours per pay period.  If Respondent
™s reserve sick leave bene-
fit can be classified as not being 
a separate or an extra benefit, 
but as a part of a sick leave plan like the one in 
Katz, then the 
reserve sick leave benefit in this case is a mandatory subject of 
bargaining.  Therefore, Respondent
™s change of the reserve sick 
leave benefit without bargaining 
with the Union is a unilateral 
change and a violation of Section 8(a)(5). 
2.  Past practices create ma
ndatory subject of bargaining 
The Board has also defined other miscellaneous employee 
benefits as wages and, therefor
e, mandatory subjects of bar-
gaining. See, e.g., 
Seafarers Local 777 (Yellow Cab Co.) v. 
NLRB, 603 F.2d 862, enfg. in part 229 NLRB 1329 (1977) 
                                                           
6 Unilateral changes made by an employer to mandatory subjects of 
bargaining are considered per se refusals to bargain.  
NLRB v. Katz, 369 
U.S. 736 (1962).
 (drivers being allowed to take 
their taxi cabs home at night); 
AT&T Corp.
, 325 NLRB 150 (1997) (paycheck-cashing ser-
vices); 
Florida Steel Corp.
, 230 NLRB 1054 (1977) (reim-
bursement rates for lodging and meal expenses and use of cred-
it cards by employees); 
Master Slack Corp
., 230 NLRB 1054 
(1977), enfd. 618 F.2d 6 (6th Cir. 1980) (allowing employees to 
purchase goods on layaway); 
Gratiot Community Hospital
, 312 
NLRB 1075 (1993), enfd. in relevant part 51 F.3d 1255 (6th 
Cir. 1995) (longstanding practice 
of employer issuing and laun-
dering uniforms).  Whether thes
e miscellaneous benefits be-
come mandatory subjects of barg
aining is impacted by the du-
ration of the past practice of providing the benefit. 
 Gratiot 
Community Hospital, 
supra. An employer™s regular and lo
ngstanding practices that are 
neither random nor intermittent become terms and conditions of 
employment even if these practices are not required by a collec-
tive-bargaining agreement. 
Sunoco, Inc.
, 349 NLRB 240, 244 
(2007).  As such, these past pr
actices cannot be changed with-
out offering the unit employees™ collective-bargaining repre-
sentative notice and an opportunity to bargain. Id.
 See also 
Granite City Steele Co.
, 167 NLRB 310, 315 (1967); 
Queen 
Mary Restaurant Corp.
 v. NLRB
, 560 F.2d 403, 408 (9th Cir. 
1977); Exxon Shipping Co.
, 291 NLRB 489, 493 (1988); 
B & D 
Plastics, 302 NLRB 245 fn. 2 (1991); 
DMI Distribution of 
Delaware, 334 NLRB 409, 411 (2001). 
The Board has generally held that employer practices which 
occur over a long period of time supply the longevity needed to 
establish a past practice.  In 
Granite City Steel Co., 
167 NLRB 
at 315, the Board found a past practice when the employer al-
lowed six succeeding union business representatives access to 
the blast furnace plant for 15 years for the purpose of resolving 
grievances.  In 
Sunoco, Inc.
, the Board found a past practice 
when for 3 years the employer offered unit employees at certain 
facilities the chance to deliver jet fuel. 
Sunoco, Inc.
, 349 NLRB 
at 244. 
Moreover, a past practice must occur regularly and with such 
frequency that employees could r
easonably expect the ﬁpractice 
to continue or reoccur on a regular and consistent basis.ﬂ  Id.
  The Board in DMI Distribution of Delaware, 
334 NLRB at 411, did not find a past practice 
when the policy of the employ-
er giving bonuses was in effect for 11 years, but bonuses were 
only actually given to employees ﬁa couple of times.ﬂ  See 
B & 
D Plastics, Inc.
, supra (Board found it a random event rather 
than a past practice when, only three times in the past 5 years, 
an employer held cookouts for employees and gave the em-
ployees paid time off to attend these cookouts.)  See also 
Exxon Shipping Co., supra (Board found that when the union partici-
pated twice in government inves
tigations regarding the possible 
death of one of its members, 3 years apart, too remote in time 
and too intermittent in their occurrence to be a past practice 
especially when there was no uni
on participation in three simi-
lar investigations). 
The General Counsel relies on 
JPH Management, Inc.
, 337 
NLRB 72 (2001),
 to assert that the 9 months of mistaken accru-
al of the reserve sick benefit in this case is long enough to es-
tablish a past practice and ther
efore a term and condition of 
employment which Respondent need
ed to bargain over in order 
to change or rescind.  In 
JPH Management, Inc.
, the employer 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 658 
mistakenly gave its employees a wage increase for 5 weeks and 
subsequently rescinded the increa
se after discussing the mistake 
with the union.  The General Counsel argues that the Board in 
JPH Management, Inc. found that a term and condition of em-
ployment was established by th
is 5 week mistake because the 
Board classified it as past prac
tice. General Counsel™s reliance 
on JPH Management, Inc.
, however, is misguided.  While both 
this case and 
JPH Management, Inc.
 are similar as both involve 
a mistake an employer made which resulted in employee gain, 
the Board in JPH Management,, Inc. 
did not find that this wage 
increase established a term a
nd condition of employment be-
cause it was a past practice, but rather because wages are al-
ways considered mandatory subjects of bargaining.  
JPH Man-agement,, Inc., 
337 NLRB at 73.  Neither the term ﬁpast prac-
ticeﬂ nor the conclusion that 5 weeks was a long enough time to 
establish a past practice were a pa
rt of the Board™s or the ALJ™s 
analysis in 
JPH Management,, Inc
.  Id.
  Therefore, the General 
Counsel™s reliance on 
JPH Management,, Inc.™s 
5-week mis-
take to establish that Respondent
™s 9-month sick leave accrual 
error was enough time to establis
h a past practice is erroneous. 
Regardless of the distinguishability of 
JPH Management,, 
Inc., the mistaken accrual of the reserve sick leave benefit hap-
pened with such regularly an
d frequency that Respondent™s 
employees could have reasonably expected the ﬁpractice to 
continue or reoccur on a regular and consistent basisﬂ as Re-
spondent mistakenly allowed this 
reserve sick leave benefit to 
continue accruing 
every
 pay period for 9 months. 
Sunoco, 349 NLRB at 244.  However, as th
e above cited cases show, the 
Board has found a past practice when the practice has been in 
place and repeatedly used for a period of years.  Prime™s mis-
taken practice occurred for only 9 
months.  On the other hand, 
the Board has never specifically stated that to find past practice 
it is required to have been affect
 for a number of years.  There-
fore, while the accrual in this case only continued for 9 months, 
based on the regular and consistent accrual of this benefit, 
without interruption, this benef
it could reasonably be classified 
as a past practice. 
C.  Conclusion 
While Respondent was free to se
t the initial terms and condi-
tions of employment under which 
to hire Tenet™s former em-
ployees, when Respondent retained a majority of the Tenet 
employees which were represente
d by the Union, the duty to 
bargain with the Union attached. This duty does not expire even 
during the term of Respondent™s 
existing collective-bargaining agreement with the Union.  The reserve sick leave benefit in 
this case could reasonably be classified as a mandatory subject 
of bargaining as either sick leave or a past practice.  Thus, 
Prime had the duty to bargain with the Union when it rescinded 
the mistakenly accrued sick leave benefit from the employees. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer engaged in commerce and in a 
business affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Sectio
n 8(a)(5) and (1) of the Act 
when it rescinded the reserve si
ck leave benefit in April 2009 
REMEDY Having found that the Respondent
 has engaged in unfair la-
bor practices in violation of 8(a)(1) and (5), I find that it must 
be ordered to cease and desist and to take certain affirmative 
action designed to effectuate the policies of the Act. 
[Recommended Order omitted from publication.] 
 